             Case 2:21-cv-00270-BJR Document 39-1 Filed 06/18/21 Page 1 of 2




 1                                                              The Honorable Barbara J. Rothstein

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
     PARLER LLC,
 8
 9                           Plaintiff,                   No. 2:21-cv-00270-BJR

10         v.                                             [PROPOSED] ORDER
                                                          GRANTING DEFENDANTS’
11 AMAZON WEB SERVICES, INC., and                         MOTION TO SEAL PORTION OF
   AMAZON.COM, INC.,                                      OPPOSITION TO MOTION FOR
12
                                                          SANCTIONS
13                           Defendants.

14

15         This matter came before the Court on Defendants Amazon Web Services, Inc. and

16 Amazon.com, Inc.’s Motion to Seal portions of Defendants’ Opposition to Motion for Sanctions

17 and the corresponding Declaration of Ambika Kumar. Having considered Defendants’ Motion,

18 and any response and reply thereto, the Court ORDERS:
19         Defendants’ Motion to Seal is GRANTED. The unredacted versions of the Motion and

20 Declaration shall be maintained under seal.

21

22         SO ORDERED this ___________ day of _________________________, 2021.

23

24

25                                               The Honorable Barbara J. Rothstein
26

27
                                                                            Davis Wright Tremaine LLP
     [PROPOSED] ORDER - 1                                                            L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                         Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 39-1 Filed 06/18/21 Page 2 of 2




 1 Presented by:

 2 Davis Wright Tremaine LLP
   Attorneys for Defendants Amazon Web
 3 Services, Inc. and Amazon.com, Inc.

 4 By s/Ambika Kumar
      Ambika Kumar, WSBA #38237
 5    Robert E. Miller, WSBA #46507
      Caesar Kalinowski, WSBA #52650
 6    920 Fifth Avenue, Suite 3300
      Seattle, WA 98104-1610
 7    Telephone: 206-622-3150
      E-mail: AmbikaKumar@dwt.com
 8             RobertMiller@dwt.com
               CaesarKalinowski@dwt.com
 9

10      Alonzo Wickers IV (pro hac vice)
        865 S. Figueroa Street, Suite 2400
11      Los Angeles, CA 90017
        Telephone: 213-633-6800
12      E-mail: AlonzoWickers@dwt.com

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                               Davis Wright Tremaine LLP
     [PROPOSED] ORDER - 2                                               L AW O FFICE S
                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                            Seattle, WA 98104-1610
                                                             206.622.3150 main · 206.757.7700 fax
